DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1, 4, 6-8, and 14-18 were amended in the response filed on 11/18/2021.  Claims 1-20 are currently pending and under examination.
Response to Amendment
The amended drawing and specification was received on 11/18/2021.  These are acceptable.  Therefore the objections to the drawing and specification are withdrawn.  See p. 2-3 of the OA dated 8/18/2021.
The amendments to the claims filed on 11/18/2021 were sufficient to overcome the objection to claim 6 and the 35 USC 112(b) rejections over claims 7, 8, and 14-18.  See p. 3-7 of the OA dated 8/18/2021.  Therefore the rejections are withdrawn.
Response to Arguments
Applicant's arguments filed 11/18/2021 (p. 11-13), with respect to the 35 USC 103 rejections of record (see p. 7-22 of the OA dated 8/18/2021) have been fully considered and they are persuasive.  The Applicant argues that though both ‘307 and ‘301 teach that alkyl alkoxyisobutyrates are known side products of the oxidative esterification of methacrolein in the presence of an alcohol, that ‘307 and ‘301 also teach that the by-product formation can be largely avoided by pH control of the reaction.  Further, neither reference quantifies the amount of by-products derived from Michael additions in the optimized reactions.  Therefore if the references do not recognize that 
The Applicant’s arguments regarding JP ‘127 are not persuasive because the ammonium sulfate is not a by-product of the acetone cyanohydrin type of reaction.  JP ‘127 teaches that carrying out claimed step b with a combination of sulfuric acid and ammonium sulfate is less corrosive than a reaction carried out in sulfuric acid alone and produces less polymeric by-products.  Further, there are no limitations in claim 1 which limit how reaction b is carried out.  
Allowable Subject Matter
Claims 1-20 are allowed for the reasons set forth above which distinguish the claimed process from that of the closest prior art. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Since the time of the OA dated 8/18/2021, an English language translation of JP 52012127 has been obtained.  A copy is provided with the instant OA.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY C BONAPARTE/           Primary Examiner, Art Unit 1622